Citation Nr: 1707706	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  04-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Officer (RO) in St. Petersburg, Florida.  This matter was last before the Board in September 2014, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Following the issuance of a May 2016 supplemental statement of the case continuing the denial of the hypertension claim, the case was returned to the Board for its adjudication. 


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's currently diagnosed hypertension is attributable to the Veteran's active service or any incident of service, to include as due to service-connected diabetes mellitus type II. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with notice in March 2003 as well as in August 2003 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  The Veteran has also submitted records relating to his disability claim with the Social Security Administration (SSA).  He was afforded a thorough VA examination in May 2016 and the Board obtained a VHA opinion pertaining to the claim as well in November 2016.  He has not identified any additionally available evidence for consideration. 

Pursuant to the September 2014 Board remand, the AMC was directed to make inquiries with appropriate agencies in order to obtain the Veteran's complete personnel and administrative files, with certain identified files specifically highlighted.  After taking appropriate measures to secure the requested records, the AMC was to take any additional development deemed to be warranted, to include affording the Veteran a VA examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the AMC contacted the identified agencies and took appropriate measures to secure the Veteran's complete personnel files.  This development led to a finding that the Veteran was presumptively exposed to herbicides while in service and thus was entitled to presumptive service connection for diabetes mellitus type II, amongst other claimed disabilities.  With the underlying condition now service-connected, the AMC scheduled the Veteran for a VA examination in May 2016 in order to have a VA examiner set forth an opinion as to whether the hypertension was incurred in or otherwise attributable to service, to include as secondary to service-connected diabetes mellitus type II.  As the AMC took appropriate measures to secure the Veteran's personnel records and then scheduled the Veteran for a VA examination upon determining that he was presumptively exposed to herbicides during service, the Board finds that the AMC substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268.  In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that his hypertension is related to service.  Specifically, he contends that his hypertension is due to his exposure to herbicides while in service in Vietnam.  In the alternative, he contends that his hypertension was aggravated beyond its normal progression by his service-connected diabetes mellitus type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2016); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2.725, 2.727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to hypertension.  On his induction examination, dated in May 1965, the Veteran's blood pressure reading was 122/74 sitting, with a diastolic reading of 94 after exercise.  On his separation examination, dated in December 1968, the Veteran's blood pressure reading was 108/68.  There are no more blood pressure readings available in the Veteran's service treatment records.  These two readings do not qualify for a diagnosis of hypertension for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Post-service VA medical records dating from June 2001 show that the Veteran was being treated for hypertension as early as October 2002.  Thereafter, treatment records show that the Veteran's hypertension has apparently been well managed and has not resulted in any additional complications or issues.  

The Veteran was afforded a VA examination for the purposes of providing an opinion regarding the nature and etiology of his hypertension in May 2016.  Upon review of the claims file, the examiner noted that the Veteran had a long history of well controlled hypertension and that at the time of a recent February 2016 VA outpatient records his blood pressure reading, 120/62, was below the threshold necessary for a diagnosis of hypertension.  The examiner also noted that in the same February 2016 outpatient record, it was documented that the Veteran's diabetes mellitus type II did not present with any complications.  After a physical examination, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by military service or was secondary to service-connected diabetes mellitus type II.  In support thereof, the examiner first discussed the lack of complaints or diagnoses in service related to hypertension.  Post-service, the examiner found that the Veteran was diagnosed with diabetes mellitus type II only one year prior to being diagnosed with hypertension.  Furthermore, the examiner noted that outpatient records consistently documented his diabetes mellitus type II as being complicated by peripheral neuropathy only, and no retinopathy or nephropathy.  

As for the potential relationship between hypertension and herbicide exposure, the examiner noted that medical research relied upon by the VA in developing its procedures regarding herbicides exposure had found that hypertension had a limited and suggestive relationship to herbicide exposure.  Nevertheless, as the examiner noted, VA has yet to place hypertension on its list of disabilities entitled to presumptive service connection pursuant to 38 C.F.R. § 3.309(e).  Furthermore, with regards to whether the hypertension has been permanently aggravated by the diabetes mellitus type II, the examiner referenced medical research which evaluated this potential relationship and determined that there was not a causative relationship between the two disabilities.  Instead, the referenced research found that hypertension and diabetes mellitus had common-risk factors such as obesity that contributed to the disabilities often manifesting together. 

The Board provided the Veteran's claims file to a Veterans Health Administration (VHA) physician in November 2016 for the purpose of providing a new opinion regarding the specific issue of whether the Veteran's hypertension was related to his exposure to herbicides in service.  After reviewing the claims file, the examiner found that it was less likely than not that the hypertension was related to service, to specifically include exposure to herbicides.  In support thereof, the examiner reviewed statistical research regarding the prevalence of hypertension in men of the Veterans age, and used analytical data to roughly calculate the possibility that the Veteran's diabetes and/or herbicide exposure would increase the likelihood of his developing hypertension.  This statistical analysis revealed that it was more likely (57 percent) that the hypertension developed independent of the Veteran's diabetes mellitus type II or his herbicide exposure. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, to include as secondary to diabetes mellitus type II.  To begin, the evidence does not show, and the Veteran does not allege, that he incurred hypertension while in service or within a year of his discharge.  Accordingly, neither direct service connection pursuant to 38 C.F.R. § 3.303(a) nor presumptive service connection for chronic conditions that develop within one year of service under 38 C.F.R. § 3.303(b) is warranted.  Furthermore, the Veteran is not entitled to presumptive service connection for hypertension on the basis of conceded herbicide exposure as hypertension is not one of the disabilities listed under 38 C.F.R. § 3.309(e).  The Board will thus focus its analysis on whether the Veteran's hypertension was aggravated beyond its normal progression by diabetes mellitus type II. 

Both the May 2016 VA examiner and the November 2016 VHA physician found that it was less likely than not that there was an etiological connection between diabetes mellitus type II and hypertension, and supported those opinions with references to the Veteran's medical history and contemporary medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  The probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As both the VA examiner and the VHA physician reviewed the claims file and provided a thorough rationale, the Board finds that the opinions are highly probative of the issue of whether the Veteran's hypertension was aggravated by diabetes mellitus type II. 

The Board acknowledges that the Veteran has consistently maintained that his hypertension was caused by his diabetes mellitus type II on the basis of the fact that he was diagnosed with both disabilities within a short time frame.  The Veteran is competent to report his symptoms of hypertension and diabetes mellitus type II and when those symptoms began to manifest.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his hypertension is attributable to his diabetes mellitus type II.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

In summation, the opinions of the May 2016 VA examiner and November 2016 VHA physician, who both found that it was less likely than not that the hypertension was aggravated beyond its normal progression by diabetes mellitus type II, are a more reliable indicator of whether the Veteran's hypertension is attributable to the Veteran's service-connected diabetes mellitus type II.  Therefore, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

The Veteran may still be entitled to service connection if all of the evidence establishes that the hypertension was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 35 year gap between discharge and the diagnosis of hypertension in 2002.  Furthermore, the Veteran's contention that his hypertension was related to herbicide exposure was refuted by the November 2016 VHA physician based on statistical analysis.  When the Veteran's contention is considered in light of the November 2016 VHA physician's opinion, supported as it is by statistical analysis, the Board finds that the VHA physician's opinion is more probative.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's hypertension is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for hypertension under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for hypertension in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


